On Rehearing.
PRITCHARD, Circuit Judge.
The above-entitled cause was decided at the July term, 1919, in favor of the plaintiff in error. A petition for rehearing was presented by the defendant in error and granted by this court on November 14, 1919, and the case was argued at this term.
After a careful consideration of the contention of counsel for the defendant in error, as well as the authorities cited, we think that the decision of this court in the first instance was correct.
Therefore we adhere to our former opinion reversing the lower court.